Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered December 9, 1985, convicting him of sexual abuse in the first degree and menacing, after a nonjury trial, and imposing sentence. The appeal brings up for review the denial (Brennan, J.), of that branch of the defendant’s omnibus motion which was to dismiss the indictment on the ground of lack of jurisdiction.
Ordered that the judgment is affirmed.
The record reveals that the Supreme Court, Queens County, had proper jurisdiction to try the defendant pursuant to the private vehicle trip statute (see, CPL 20.40 [4] [g]; People v Moore, 46 NY2d 1). In addition, upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quality and quantity to establish the defendant’s guilt beyond a reasonable doubt (see, CPL 470.15 [5]). Thompson, J. P., Bracken, Rubin and Fiber, JJ., concur.